Order, entered October 15, 1963, granting defendant’s motion to dismiss the complaint on the ground that it does not sufficiently state a cause of action unanimously affirmed, with $20 costs and disbursements to defendant-respondent. The determination is, of course, without prejudice to plaintiff pleading in any other action, if he can, a proper cause of action which alleges ultimate facts that the Mexican judgment and the separation agreement were invalid, by reason of duress or otherwise. Concur—Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.